PD-0259-15
                          PD-0259-15                             COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                Transmitted 3/9/2015 4:50:45 PM
                                                                Accepted 3/10/2015 10:32:39 AM
                     PDR#: TO BE ASSIGNED                                          ABEL ACOSTA
                                                                                           CLERK
             COURT OF APPEALS NUMBER 13-13-00579-CR



                 IN THE COURT OF CRIMINAL APPEALS
                      FOR THE STATE OF TEXAS


                          CHRISTOPHER LONG,

                                                              APPELLANT,
                                         v.
March 10, 2015               STATE OF TEXAS,

                                                                APPELLEE.


         FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
            TO FILE PETITION FOR DISCRETIONARY REVIEW


 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        COMES NOW, APPELLANT, CHRISTOPHER LONG'S COURT

  APPOINTED COUNSEL FOR DIRECT APPEAL, and files this motion to

  request that the time for filing a Petition for Discretionary Review in this

  cause be extended by 90 days and as reasonable explanation for the

  extension, would show the following:

                                         I.

        Appellant's Motion for Rehearing in this cause was denied by the 13th

  Court of Appeals, on or about, February 6, 2015. Appellant's Petition for
Discretionary Review is due on, or about, March 9, 2015.

                                      II.

      This extension is not sought for purposes of delay. The undersigned,

is Appellant's court appointed attorney for direct appeal and requests that

Appellant be granted an additional 90 days to file a PDR due to the

following.   The undersigned has been unable to find a current mailing

address for Appellant. The undersigned has therefore been unable to inform

Appellant that he may file a Petition for Discretionary Review (PDR) with

the Court of Criminal Appeals, but also, that he is not entitled to a court

appointed lawyer to file a PDR for him.

                                     III.

      The undersigned respectfully requests that the Court extend the time

for filing a Petition for Discretionary Review in order that the undersigned

can provide notice to, and opportunity for, Appellant to review the record

more extensively, hire an attorney (if possible) to assist with the preparation

of a Petition for Discretionary Review, or prepare and file a Petition for

Discretionary Review pro se.

      Due to the foregoing, the undersigned respectfully requests a 90 day

extension for filing of the Petition for Discretionary Review and to allow the

Appellant to continue pursuing this appeal.
                                      IV.

      There has been no previous request for extension.

                                       v.
      The undersigned has conferred with the State regarding this motion

and the State is not opposed to this request.

      WHEREFORE, Appellant requests the Court of Criminal Appeals

extend the time for filing Appellant's Petition for Discretionary Review, and

for such other and further relief to which the undersigned is justly entitled.

                                        Respectfully submitted,

                                        LUIS A. MARTINEZ, P.C.
                                        209 W. Juan Linn
                                        P.O. Box410
                                        Victoria, Texas 77902-0410
                                        (361) 676-2750 (Telephone)
                                        (361) 575-8454 (Telefax)

                                        Email:
                                        Lamvictoriacounty@gmail.com


                                        Luis A. · artinez
                                        State Bar No. 2401021
                      CERTIFICATE OF SERVICE

      This is to certify that a true, correct and complete copy of the

foregoing instrument has been served the attorney(s) in this cause on the 9th

day of March, 2015.




Via Email:

THE HON. ROB LASSMAN
Attorney for Appellee (On Appeal)
De Witt County Assistant District Attorney
DeWitt County Courthouse
115 N. Gonzalez
Cuero, Texas 77954
                                              VERIFICATION

THE STATE OF TEXAS                               §
                                                 §
COUNTY OF          \J ;c\-o;l l\                 §

      BEFORE ME, the undersigned Notary Public, on this day personally

appeared LUIS A. MARTINEZ, who being by me duly sworn, on his oath deposed

and said that he is the attorney in the above-entitled and numbered cause of action

and has read the forgoing motion, and the facts stated therein are within his

personal knowledge and are true and corr ct.




      SUBSCRIBED AND SWORN TO BEFORE ME, on the                        q~     day of

N\liCJ\.      , 2015_, to certify which witness my hand and official seal.




  e            BRIE HANCHm . ~.i'f:t~
           No:ry Publlc, Stele of Texas
              Y Commleslon Expires
                JULY 80, 2018
                                          i
                                                 NOTARY P :C in and for the
                                                 STATE OF TEXAS